 


110 HR 6355 IH: Air Service Improvement Act of 2008
U.S. House of Representatives
2008-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6355 
IN THE HOUSE OF REPRESENTATIVES 
 
June 24, 2008 
Mr. Oberstar (for himself and Mr. Costello) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend title 49, United States Code, to provide for improvements in the quality of airline services, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Air Service Improvement Act of 2008. 
(b)Table of contents 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Amendments to title 49, United States Code. 
Title I—Air service improvements 
Sec. 101. Monthly air carrier reports. 
Sec. 102. Air passenger service improvements. 
Sec. 103. Review of air carrier flight delays, cancellations, and associated causes. 
Sec. 104. European Union rules for passenger rights. 
Sec. 105. Establishment of advisory committee for aviation consumer protection. 
Sec. 106. Denied boarding compensation. 
Sec. 107. Expansion of DOT airline consumer complaint investigations. 
Title II—FAA employees 
Sec. 201. Federal Aviation Administration personnel management system.   
2.Amendments to title 49, United States CodeExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or a repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of title 49, United States Code.  
IAir service improvements 
101.Monthly air carrier reports 
(a)In generalSection 41708 is amended by adding at the end the following: 
 
(c)Diverted and cancelled flights 
(1)Monthly reportsThe Secretary shall require an air carrier referred to in paragraph (2) to file with the Secretary a monthly report on each flight of the air carrier that is diverted from its scheduled destination to another airport and each flight of the air carrier that departs the gate at the airport at which the flight originates but is cancelled before wheels-off time.  
(2)ApplicabilityAn air carrier that is required to file a monthly airline service quality performance report under subsection (b) shall be subject to the requirement of paragraph (1).  
(3)ContentsA monthly report filed by an air carrier under paragraph (1) shall include, at a minimum, the following information: 
(A)For a diverted flight— 
(i)the flight number of the diverted flight;  
(ii)the scheduled destination of the flight;  
(iii)the date and time of the flight;  
(iv)the airport to which the flight was diverted;  
(v)wheels-on time at the diverted airport;  
(vi)the time, if any, passengers deplaned the aircraft at the diverted airport; and  
(vii)if the flight arrives at the scheduled destination airport— 
(I)the gate-departure time at the diverted airport;  
(II)the wheels-off time at the diverted airport;  
(III)the wheels-on time at the scheduled arrival airport; and  
(IV)the gate arrival time at the scheduled arrival airport.  
(B)For flights cancelled after gate departure— 
(i)the flight number of the cancelled flight;  
(ii)the scheduled origin and destination airports of the cancelled flight;  
(iii)the date and time of the cancelled flight;  
(iv)the gate-departure time of the cancelled flight; and  
(v)the time the aircraft returned to the gate.  
(4)PublicationThe Secretary shall compile the information provided in the monthly reports filed pursuant to paragraph (1) in a single monthly report and publish such report on the Web site of the Department of Transportation. .  
(b)Effective dateThe Secretary of Transportation shall require monthly reports pursuant to the amendment made by subsection (a) beginning not later than 90 days after the date of enactment of this Act.  
102.Air passenger service improvements 
(a)In generalSubtitle VII is amended by inserting after chapter 421 the following: 
 
423Air passenger service improvements 
 
Sec. 
42301. Emergency contingency plans. 
42302. Consumer complaints. 
42303. Use of insecticides in passenger aircraft.  
42301.Emergency contingency plans 
(a)Submission of air carrier and airport plansNot later than 90 days after the date of enactment of this section, each air carrier providing covered air transportation at a large hub airport or medium hub airport and each operator of a large hub airport or medium hub airport shall submit to the Secretary of Transportation for review and approval an emergency contingency plan in accordance with the requirements of this section.  
(b)Covered air transportation definedIn this section, the term covered air transportation means scheduled passenger air transportation provided by an air carrier using aircraft with more than 60 seats.  
(c)Air carrier plans 
(1)Plans for individual airportsAn air carrier shall submit an emergency contingency plan under subsection (a) for— 
(A)each large hub airport and medium hub airport at which the carrier provides covered air transportation; and  
(B)each large hub airport and medium hub airport at which the carrier has flights for which it has primary responsibility for inventory control.  
(2)ContentsAn emergency contingency plan submitted by an air carrier for an airport under subsection (a) shall contain a description of how the air carrier will— 
(A)provide food, water that meets the standards of the Safe Drinking Water Act (42 U.S.C. 300f et seq.), restroom facilities, cabin ventilation, and access to medical treatment for passengers onboard an aircraft at the airport that is on the ground for an extended period of time without access to the terminal;  
(B)allow passengers to deplane following excessive delays; and  
(C)share facilities and make gates available at the airport in an emergency.  
(d)Airport plansAn emergency contingency plan submitted by an airport operator under subsection (a) shall contain a description of how the airport operator, to the maximum extent practicable, will provide for the deplanement of passengers following excessive delays and will provide for the sharing of facilities and make gates available at the airport in an emergency.  
(e)Updates 
(1)Air carriersAn air carrier shall update the emergency contingency plan submitted by the air carrier under subsection (a) every 3 years and submit the update to the Secretary for review and approval.  
(2)AirportsAn airport operator shall update the emergency contingency plan submitted by the airport operator under subsection (a) every 5 years and submit the update to the Secretary for review and approval.  
(f)Approval 
(1)In generalNot later than 9 months after the date of enactment of this section, the Secretary shall review and approve or require modifications to emergency contingency plans submitted under subsection (a) and updates submitted under subsection (e) to ensure that the plans and updates will effectively address emergencies and provide for the health and safety of passengers.  
(2)Civil penaltiesThe Secretary may assess a civil penalty under section 46301 against an air carrier or airport that does not adhere to an emergency contingency plan approved under this subsection.  
(g)Minimum standardsThe Secretary may establish, as necessary or desirable, minimum standards for elements in an emergency contingency plan required to be submitted under this section.  
(h)Public accessAn air carrier or airport required to submit emergency contingency plans under this section shall ensure public access to such plan after its approval under this section on the Internet Web site of the carrier or airport or by such other means as determined by the Secretary.  
42302.Consumer complaints 
(a)Consumer complaints hotline telephone numberThe Secretary of Transportation shall establish a consumer complaints hotline telephone number for the use of passengers in air transportation.  
(b)Public noticeThe Secretary shall notify the public of the telephone number established under subsection (a).  
(c)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section. Such sums shall remain available until expended.  
42303.Use of insecticides in passenger aircraftNo air carrier, foreign air carrier, or ticket agent may sell in the United States a ticket for air transportation for a flight on which a insecticide has been applied in the aircraft within the last 60 days or on which an insecticide is planned to be used in the aircraft while passengers are on board the aircraft unless the air carrier, foreign air carrier, or ticket agent selling the ticket first informs the person purchasing the ticket of the application, application, or planned use of the insecticide, including the name of the insecticide. .  
(b)Clerical amendmentThe analysis for subtitle VII is amended by inserting after the item relating to chapter 421 the following: 
 
 
423.Air Passenger Service Improvements42301  .  
(c)PenaltiesSection 46301 is amended in subsections (a)(1)(A) and (c)(1)(A) by inserting chapter 423, after chapter 421,.  
(d)Applicability of requirementsExcept as otherwise specifically provided, the requirements of chapter 423 of title 49, United States Code, as added by this section, shall begin to apply 60 days after the date of enactment of this Act.  
103.Review of air carrier flight delays, cancellations, and associated causes 
(a)ReviewThe Inspector General of the Department of Transportation shall conduct a review regarding air carrier flight delays, cancellations, and associated causes to update its 2000 report numbered CR–2000–112 and entitled Audit of Air Carrier Flight Delays and Cancellations.  
(b)AssessmentsIn conducting the review under subsection (a), the Inspector General shall assess— 
(1)the need for an update on delay and cancellation statistics, such as number of chronically delayed flights and taxi-in and taxi-out times;  
(2)air carriers’ scheduling practices;  
(3)the need for a re-examination of capacity benchmarks at the Nation’s busiest airports; and  
(4)the impact of flight delays and cancellations on air travelers, including recommendations for programs that could be implemented to address the impact of flight delays on air travelers.  
(c)ReportNot later than one year after the date of enactment of this Act, the Inspector General shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of the review conducted under this section, including the assessments described in subsection (b).  
104.European Union rules for passenger rights 
(a)In generalThe Comptroller General shall conduct a study to evaluate and compare the regulations of the European Union and the United States on compensation and other consideration offered to passengers who are denied boarding or whose flights are cancelled or delayed.  
(b)Specific Study RequirementsThe study shall include an evaluation and comparison of the regulations based on costs to the air carriers, preferences of passengers for compensation or other consideration, and forms of compensation. In conducting the study, the Comptroller General shall also take into account the differences in structure and size of the aviation systems of the European Union and the United States.  
(c)ReportNot later than one year after the date of enactment of this Act, the Comptroller General shall submit a report to Congress on the results of the study.  
105.Establishment of advisory committee for aviation consumer protection 
(a)In generalThe Secretary of Transportation shall establish an advisory committee for aviation consumer protection (in this section referred to as the advisory committee) to advise the Secretary in carrying out air passenger service improvements, including those required by chapter 423 of title 49, United States Code.  
(b)MembershipThe Secretary shall appoint 8 members to the advisory committee as follows: 
(1)Two representatives of air carriers required to submit emergency contingency plans pursuant to section 42301 of title 49, United States Code.  
(2)Two representatives of the airport operators required to submit emergency contingency plans pursuant to section 42301 of such title.  
(3)Two representatives of State and local governments who have expertise in aviation consumer protection matters.  
(4)Two representatives of nonprofit public interest groups who have expertise in aviation consumer protection matters.  
(c)VacanciesA vacancy in the advisory committee shall be filled in the manner in which the original appointment was made.  
(d)Travel expensesMembers of the advisory committee shall serve without pay but shall receive travel expenses, including per diem in lieu of subsistence, in accordance with subchapter I of chapter 57 of title 5, United States Code.  
(e)ChairpersonThe Secretary shall designate, from among the individuals appointed under subsection (b), an individual to serve as chairperson of the advisory committee.  
(f)DutiesThe duties of the advisory committee shall include the following: 
(1)Evaluating existing aviation consumer protection programs and providing recommendations for the improvement of such programs, if needed.  
(2)Providing recommendations to establish additional aviation consumer protection programs, if needed.  
(g)ReportNot later than February 1 of each of the first 2 calendar years beginning after the date of enactment of this Act, the Secretary shall transmit to Congress a report containing— 
(1)each recommendation made by the advisory committee during the preceding calendar year; and  
(2)an explanation of how the Secretary has implemented each recommendation and, for each recommendation not implemented, the Secretary’s reason for not implementing the recommendation.  
106.Denied boarding compensation 
(a)In generalNot later than one year after the date of enactment of this Act, the Secretary of Transportation shall issue a final regulation to modify section 250 of title 14, Code of Federal Regulations, regarding denied boarding compensation, to appropriately adjust the amount of such compensation for an aircraft with 30 or more seats.  
(b)EvaluationNot later than 2 years after the date of issuance of the final regulation under this section and every 2 years thereafter, the Secretary shall evaluate the amount provided for denied boarding compensation and issue a regulation to adjust such compensation as necessary.  
107.Expansion of DOT airline consumer complaint investigations 
(a)In generalSubject to the availability of appropriations, the Secretary of Transportation shall investigate consumer complaints regarding— 
(1)flight cancellations;  
(2)compliance with Federal regulations concerning overbooking seats flights;  
(3)lost, damaged, or delayed baggage, and difficulties with related airline claims procedures;  
(4)problems in obtaining refunds for unused or lost tickets or fare adjustments;  
(5)incorrect or incomplete information about fares, discount fare conditions and availability, overcharges, and fare increases;  
(6)the rights of passengers who hold frequent flier miles or equivalent redeemable awards earned through customer-loyalty programs; and  
(7)deceptive or misleading advertising.  
(b)Budget needs reportThe Secretary shall provide, as an annex to its annual budget request, an estimate of resources which would have been sufficient to investigate all such claims the Department of Transportation received in the previous fiscal year. The annex shall be transmitted to Congress when the President submits the budget of the United States to the Congress under section 1105 of title 31, United States Code.  
IIFAA employees 
201.Federal Aviation Administration personnel management system 
(a)Dispute resolutionSection 40122(a) is amended— 
(1)by redesignating paragraphs (3) and (4) as paragraphs (5) and (6), respectively; and  
(2)by striking paragraph (2) and inserting the following: 
 
(2)Dispute resolution 
(A)MediationIf the Administrator does not reach an agreement under paragraph (1) or the provisions referred to in subsection (g)(2)(C) with the exclusive bargaining representative of the employees, the Administrator and the bargaining representative— 
(i)shall use the services of the Federal Mediation and Conciliation Service to attempt to reach such agreement in accordance with part 1425 of title 29, Code of Federal Regulations (as in effect on the date of enactment of this clause); or  
(ii)may by mutual agreement adopt alternative procedures for the resolution of disputes or impasses arising in the negotiation of the collective-bargaining agreement.  
(B)Binding arbitration 
(i)Assistance from Federal Service Impasses PanelIf the services of the Federal Mediation and Conciliation Service under subparagraph (A)(i) do not lead to an agreement, the Administrator and the exclusive bargaining representative of the employees (in this subparagraph referred to as the parties) shall submit their issues in controversy to the Federal Service Impasses Panel. The Panel shall assist the parties in resolving the impasse by asserting jurisdiction and ordering binding arbitration by a private arbitration board consisting of 3 members.  
(ii)Appointment of arbitration boardThe Executive Director of the Panel shall provide for the appointment of the 3 members of a private arbitration board under clause (i) by requesting the Director of the Federal Mediation and Conciliation Service to prepare a list of not less than 15 names of arbitrators with Federal sector experience and by providing the list to the parties. Within 10 days of receiving the list, the parties shall each select one person from the list. The 2 arbitrators selected by the parties shall then select a third person from the list within 7 days. If either of the parties fails to select a person or if the 2 arbitrators are unable to agree on the third person within 7 days, the parties shall make the selection by alternately striking names on the list until one arbitrator remains.  
(iii)Framing issues in controversyIf the parties do not agree on the framing of the issues to be submitted for arbitration, the arbitration board shall frame the issues.  
(iv)HearingsThe arbitration board shall give the parties a full and fair hearing, including an opportunity to present evidence in support of their claims and an opportunity to present their case in person, by counsel, or by other representative as they may elect.  
(v)DecisionsThe arbitration board shall render its decision within 90 days after the date of its appointment. Decisions of the arbitration board shall be conclusive and binding upon the parties.  
(vi)CostsThe parties shall share costs of the arbitration equally.  
(3)Ratification of agreementsUpon reaching a voluntary agreement or at the conclusion of the binding arbitration under paragraph (2)(B), the final agreement, except for those matters decided by an arbitration board, shall be subject to ratification by the exclusive bargaining representative of the employees, if so requested by the bargaining representative, and approval by the head of the agency in accordance with the provisions referred to in subsection (g)(2)(C).  
(4)Enforcement 
(A)Enforcement actions in United States courtsEach United States district court and each United States court of a place subject to the jurisdiction of the United States shall have jurisdiction of enforcement actions brought under this section. Such an action may be brought in any judicial district in the State in which the violation of this section is alleged to have been committed, the judicial district in which the Federal Aviation Administration has its principal office, or the District of Columbia.  
(B)Attorney feesThe court may assess against the Federal Aviation Administration reasonable attorney fees and other litigation costs reasonably incurred in any case under this section in which the complainant has substantially prevailed. .  
(b)ApplicationOn and after the date of enactment of this Act, any changes implemented by the Administrator of the Federal Aviation Administration on and after July 10, 2005, under section 40122(a) of title 49, United States Code (as in effect on the day before such date of enactment), without the agreement of the exclusive bargaining representative of the employees of the Administration certified under section 7111 of title 5, United States Code, shall be null and void and the parties shall be governed by their last mutual agreement before the implementation of such changes. The Administrator and the bargaining representative shall resume negotiations promptly, and, subject to subsection (c), their last mutual agreement shall be in effect until a new contract is adopted by the Administrator and the bargaining representative. If an agreement is not reached within 45 days after the date on which negotiations resume, the Administrator and the bargaining representative shall submit their issues in controversy to the Federal Service Impasses Panel in accordance with section 7119 of title 5, United States Code, for binding arbitration in accordance with paragraphs (2)(B), (3), and (4) of section 40122(a) of title 49, United States Code (as amended by subsection (a) of this section).  
(c)Savings clauseAll cost of living adjustments and other pay increases, lump sum payments to employees, and leave and other benefit accruals implemented as part of the changes referred to in subsection (b) may not be reversed unless such reversal is part of the calculation of back pay under subsection (d). The Administrator shall waive any overpayment paid to, and not collect any funds for such overpayment, from former employees of the Administration who received lump sum payments prior to their separation from the Administration.  
(d)Back pay 
(1)In generalEmployees subject to changes referred to in subsection (b) that are determined to be null and void under subsection (b) shall be eligible for pay that the employees would have received under the last mutual agreement between the Administrator and the exclusive bargaining representative of such employees before the date of enactment of this Act and any changes were implemented without agreement of the bargaining representative. The Administrator shall pay the employees such pay subject to the availability of amounts appropriated to carry out this subsection. If the appropriated funds do not cover all claims of the employees for such pay, the Administrator and the bargaining representative, pursuant to negotiations conducted in accordance with section 40122(a) of title 49, United States Code (as amended by subsection (a) of this section), shall determine the allocation of the appropriated funds among the employees on a pro rata basis.  
(2)Authorization of appropriationsThere is authorized to be appropriated $20,000,000 to carry out this subsection.  
(e)Interim agreementIf the Administrator and the exclusive bargaining representative of the employees subject to the changes referred to in subsection (b) reach a final and binding agreement with respect to such changes before the date of enactment of this Act, such agreement shall supersede any changes implemented by the Administrator under section 40122(a) of title 49, United States Code (as in effect on the day before such date of enactment), without the agreement of the bargaining representative, and subsections (b) and (c) shall not take effect.  
 
